Opinion issued January 3, 2008



 




In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00533-CV



In The Interest of L. B.




On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2007-01349J



MEMORANDUM OPINION	Appellant L. B. has neither established indigence, nor paid all the required fees. 
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207, 51.941(a), 101.041 (Vernon 2005) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals) Tex. Fam. Code Ann. § 56.01
(Vernon 2002) (requirements governing juvenile cases are as in civil cases generally).
	Further, appellant L.B. has not paid or made arrangements to pay the clerk's
fee for preparing the clerk's record.  See Tex. R. App. P. 37.3(b) (allowing dismissal
of appeal if no clerk's record filed due to appellant's fault).  
	After being notified that this appeal was subject to dismissal, appellant L. B.
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule);
42.3(c) (allowing involuntary dismissal of case).  All parties have had more than 10
days notice.
	The appeal is dismissed for want of prosecution for nonpayment of all required
fees and failure to pay or make arrangements to pay for the clerk's record.  All
pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.